DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 12/10/2020.
	Claims 1, 4, 11, 14, 21 and 24 have been cancelled. 
	Claims 8, 26, 28 and 30 have been amended. 
	Claims 2-3, 5-10, 12-13, 15-20, 22-23 and 25-31 are currently pending and have been examined.

Response to Arguments
Regarding the 35 USC § 101:
	Applicant's arguments (Remarks), filled on 12/10/2020, have been fully considered but they are not persuasive. For claim amendments analyses under the Step 2A-Prong One, the examiner uses the enumerated groupings of abstract ideas from the 2019 PEG to identify abstract ideas. The amended claims recite concepts falls within the methods of organizing human activity, as the amended claims recites concepts relating to the economy and commerce as fundamental economic practices or OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015), See MPEP 2106.04(a)(2) (II)(A). Also, the amended claims reciting concepts relating to commercial or legal interaction is advertising, marketing or sales activities or behaviors, see offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015). See MPEP 2106.04(a)(2) (II)(B). In addition the amended claims recites concepts relating to managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions, see filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis), See MPEP 2106.04(a)(2) (II) (C).
	For Step 2A-Prong Two, The remarks, page 12-13 recited “As discussed in the As-File Specification at Paragraphs [0045], [0051], [0056], [0058], and [0059], the claimed solution provides an improvement to technology. Additionally, this solution is specifically recited in amended claim 26”. The examiner respectfully disagree, as the MPEP 2106.05 (a) also recited that “An important consideration in determining processor, at least one computer-readable storage medium, and at least one memory including computer program code, the at least one memory and the computer program code” and claim 30 recites; “A computer program product comprising at least one non- transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising: program code instructions” a as additional limitations that do no more than generally link a judicial exception to a particular technological environment. See MPEP 2106.05(h) - Specifying that the abstract idea i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016); and Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and/or Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).
	For Step 2B, the MPEP recited that “While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions” the amended claims recited  additional elements that have found not to be 

Regarding the prior art rejection:
	Applicant’s arguments with respect to amended claims filled on 12/10/2020 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. See rejection below.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

	Claims 2-3, 5-10, 12-13, 15-20, 22-23 and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
	 Independent claims 26, 28 and 30 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A review for the specification does not provide any understanding what the “removing the shipping charge from memory” structure would be to achieve the function described in the specification and the claim in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected to, to make and/or use the invention. 
	The independent claims recite the limitation “removing the shipping charge from memory”. Page 11 of the remarks filed on 12/10/2020 state that “Support for these amendments can be found at least at Paragraphs [0041], [0043] [0054]-[0061]”. However, the examiner cannot find support for “removing the shipping charge from memory” in any of the listed paragraphs. The examiner read through the specification and drawing, specially the paragraphs of [0058-0061] discuss decreasing the amount of rate data in database; such as  “the exemplary embodiments may decrease the 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 2-3, 5-10 and 26-27 directed to a process. Claims 12-13, 15-20 and 28-29 directed to a machine. Claims 22-23, 25, 30-31 directed to a machine.
	Claims 2-3, 5-10, 12-13, 15-20, 22-23 and 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recites the abstract idea with concepts relating to enumerated grouping of:
Certain methods of organizing human activity as the amended claims recites concepts relating to the economy and commerce as fundamental economic practices 
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).   For example, the additional limitations are Claim 28; “processor, at least one computer-readable storage medium, and at least one memory including computer program code, the at least one memory and the computer program code” and claim 30; “A computer program product comprising at least one non- transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising: program code instructions” See MPEP 2016.05 (h).
	
	Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional limitations to be performing routine, conventional, and well-understood computer functioning.  See MPEP 2106.05(d).  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-3, 5-10, 12-13, 15-20, 22-23 and 25-31 are rejected under 35 U.S.C 103 as being unpatentable over U.S. Pat. No. 8489519 to Williams et al. (“Williams”) in view of U.S. Pat. Pub. No. 2014/0279657 to Stowe (“Stowe”) further in view of U.S. Pat. No. 7,103,583 to Baum et al. (“Baum”).

	Regarding claims 26, 28 and 30. Williams discloses a method comprising:
	identifying a predecessor rate identifier (Williams, Fig. 44a, col. 36, lines 42-45; “rate IDs (published, net, and retail)”), wherein the predecessor rate identifier identifies a specific source (Williams, “database tables … RateDefinition 3020”. Fig. 43; “Rate table 3010”) associated with (Williams, Fig. 44a, col. 36, lines 42-45; “The System calculates the rates according to the following ; 
	based on identifying the predecessor rate identifier, retrieving the shipping charge from the specific source (Williams, Fig. 44a-44b; “for each carrier: 3022” [Wingdings font/0xE0] “determine all service charges from CarrierRate table by RateID, ZoneID, ServiceID and Weight 3030”. Col. 36; lines 32-35; “From the rate table 3010, the rating component obtains services charges for the zone ID, packaging type and weight 3005. For each service, the rating component gathers all possible service options charges 3006”. Col. 36, lines 64-66; “Determine all service charges from CarrierRate table by RateID, ZoneID, ServiceID and Weight 3030”); 

	determining an adjusted rate (Williams, Fig. 46a; “carrier rate and time graphic”. Fig. 40; “graphic representation of an exemplary Preview Rates Screen”, such as “A price is displayed in an Array cell, e.g., 5307, 5302 for Carrier/Service”. Fig. 46c; “calculate and add declared value charge to each of the service’s delivery rates 1193” [Wingdings font/0xE0] Fig. 46a; “Assemble rate and delivery time graphic from delivery rate set 1159” [Wingdings font/0xE0] “Display carrier rate and time graphic 1160”), the adjusted rate generated by applying a rate adjustment (Williams, Fig. 40; “identifies the time for to the shipping charge (Williams, Fig. 44b; “determine service option charges for each Carrie/Service by joining ServiceOption, Service OptionAttribute, ServiceAndServiceOption tables on Carrier ID and Service ID 3031” [Wingdings font/0xE0] “applying billing option to service option charges 3032”. More details  about “a rate adjustment” in Fig. 46a-46c, such as Fig. 46b; “create a Saturday delivery rate 1165”, “create a Sunday delivery rate 1167” … “add residential delivery charge to each of the service’s delivery rates 1189” [Wingdings font/0xE0] “is requested loss protection within service’s range? 1192 [Wingdings font/0xE0] “YES”. Col. 35, lines 15-21; “the System uses the Expected Ship date and the other information provided by the Shipper, such as in the screen depicted in FIGS. 25 and 41 described above, to access the Carrier Rules, apply the Carrier Rules, and prepare the Graphic Array containing the delivery prices and delivery times for the Subject Parcel according to the Shipper's Parcel Specifications”), the rate adjustment associated with a rate adjustment identifier (Williams, Fig. 42; “an expanded mode, such as is depicted in FIG. 40 for UPS so that all Services supported and authorized are displayed 5300”. Shown in Fig. 40 to be “UPS” has “Next Day Air Early AM”, “Next Day Air”, etc.); 
	generating an adjusted rate identifier (Williams, Col. 35, lines 21-24; “The System will then generate the signals necessary to display the Graphic Array and cause the Graphic Array to be displayed on the Shipper's PC”, for the adjusted rate (Williams, col. 32, lines 34-37; “Each Carrier cell entry is color coded with a unique  the adjusted rate identifier defined from a combination of the predecessor rate identifier (Williams,  col. 32, lines 34-37; “Shipper's Parcel Specifications for the particular Subject Parcel”) and the rate adjustment identifier (Williams, col. 32, lines 34-37; “Each Carrier cell entry is color coded with a unique color, the unique color corresponding to a particular Carrier … each Carrier cell entry contains a graphic element … , e.g., 1147a”) ( Also see col. 32, lines 43-48; “A color-coding legend 1062 is displayed on the Screen to identify by a name (1140b, 1141b, 1142b, and 1143b) and a color-coding symbol (1140a, 1141a, 1142a, and 1143a), each of the supported Carriers that provide the service according to the particular Shipper's Parcel Specifications for the particular Subject Parcel”);	indexing the predecessor rate identifier, the rate adjustment identifier, and the adjusted rate identifier (Williams, col. 36, lines 7- 14; “To develop the rates for display in the Graphic Array, the System rating component is instantiated in the server-side script such as described above. The rating component's rate information method is invoked with the rate parameters embedded in the URL. Based on Carriers' business rules, the rates and their service option charges for all Carriers/Services are calculated from each respective Carrier's zone data, service/delivery time data and rate data”); [[and]]
	maintaining the index comprising the predecessor rate identifier, the rate adjustment identifier, and the adjusted rate identifier on computer readable media (Williams, col. 36, lines 15-20; “The System keeps the Carrier data up-to-date in the System database 22. The application does hot use any carriers' Application Program Interface (API) functions to get the rate information. All of carrier rate data is stored in the System database 22 and all business rules to calculate the rates are implemented within the System”).
	Williams substantially discloses the claimed invention; however, Williams lacks teaching the data is received from “external” database. However Stowe teaches an “external” database (Stowe, Fig. 1, [0043-0044] The enterprise network 104, as shown in FIG. 1, further includes ... profile module 202 ... parameter determining module 206, retrieval module 208, contract module 210, calculating module 212 ... "Also see [0046]; ''the shipping cost rules may be provided by the shipping service provider. The shipping cost rules may specify base charge of the shipping service provider").
	Therefore, it would have been obvious to one of ordinary skill in the shipping charges calculations art at the time of filing to modify Williams to include known technology of receiving a shipment charging form  an external source, as taught by Stowe, where this would be performed in order to offer a customer a range of choices, or even decide whether to absorb shipping costs.  See Stowe [0013].    
removing the shipping charge from memory”. However, Baum teaches removing the shipping charge from memory (Baum, col. 9, lines 30-35; “the postage computer is programmed to update the postage fee schedule table. The postage computer thereby implements a deletion of the old service data and, if necessary, conducts a decompression of the new data before writing the new data into the second memory area 16-02 during the updating of the postage fee schedule table data”); and,  
	Therefore, it would have been obvious to one of ordinary skill in the shipping charges calculations art at the time of filing to modify Williams to include removing the shipping charge from memory, as taught by Baum, where this would be performed in order to shorten the conversion process to enter other service data and provide a suitable arrangement for fully automatic fee calculation process.  See Baum Col.2, lines 55-59.

	Regarding claims 27, 29 and 31. The combination of Williams in view of Stowe further in view of Baum disclose the method of claim 26, further comprising: 
defining a second rate adjustment associated with a second rate adjustment identifier; determining a second adjusted rate, the second adjusted rate generated by applying the second rate adjustment to the predecessor rate; and determining a second adjusted rate identifier for the second adjusted rate, the second adjusted rate identifier defined from a combination of the predecessor rate identifier and the second rate adjustment identifier (Williams, Fig 45, col. 37, lines 6-17; “the expected delivery times for each Carrier/Service returned in the rate information determine the placement of the rate grid for the particular Carrier/Service cell: … In the event that multiple rate entries collide 3042, the alphabetical order of the particular Carrier's name is further used to determine the Graphic Array entry order within the same date and time bucket 3043. The same Carrier/Service can be placed in a second time slot in the grid under Saturday or Sunday column 3045”).

		 Regarding claims 2, 12, and 22. The combination disclose the method of claim 26, wherein: the predecessor rate corresponds to a published type shipping rate that a shipping carrier publishes as a base shipping rate (Williams, Fig. 44a, col. 36, lines 42-45; “The System retrieves all rate IDs (published … by joining the following database tables on the System's AccountNo: AccountAndCarrierAcnt; CarrierAccount; RateDefinition 3020”)

	Regarding claims 3, 13, and 23. The combination disclose the method of claim 2, wherein: the rate adjustment corresponds to a contract type shipping rate corresponding to a discount off of the published type shipping rate (Williams, Fig. 

	Regarding claims 5, 15, and 25. The combination disclose the method of claim 27, wherein: the second rate adjustment corresponds to a retail type shipping rate (Williams, Fig. 44a-44b, col. 36, line 40- col 37, line 5; “The System calculates the rates according to the following overview logic as depicted in FIGS. 44a-44b. The System retrieves all rates .. retail … 7) Apply billing option to service option charges 3032 (different service option charges could be billed to different parties for various billing options)”) pertaining to a markup of shipping charge for the predecessor rate  (Williams, col 37, lines 11-14; “multiple rate entries collide 3042, the alphabetical order of the particular Carrier's name is further used to determine the Graphic Array entry order within the same date and time bucket 3043”).
	Regarding claims 7 and 17. The combination disclose the method of claim 26, further comprising: receiving the predecessor rate from a memory (Williams, Fig. 43;  “the rate table 3010”) of a communication device (Williams, col 36, lines 15- ; “application does hot use any carriers' Application Program Interface (API) functions to get the rate information … All of carrier rate data is stored in the System database 22 and all business rules to calculate the rates are implemented within the System.  … 

	Regarding claims 6 and 16. The combination disclose the method of claim 5, wherein:
	Williams substantially discloses the claimed invention; however, Williams fails to explicitly disclose the “a third rate adjustment corresponds with at least one of a type of shipping service, a range of weights of an item for shipment or a range of delivery zones”. However, Stowe teaches:
	a third rate adjustment corresponds with at least one of a type of shipping service, a range of weights of an item for  shipment, or a range of delivery zones (Stowe, [0044]; “The profile module 202 may enable a shipping service provider to register on the shipper selection system 102. The shipping service provider may list shipper details of his shipping services ... geographic areas (or zones)”. Also see shipment [0047]; “Further, shipping charges may also be dependent upon characteristics of the individual package, e.g., dimensions (length, width, height), circumference in one or more dimensions, weight ... Further, the package-related expenses may vary with the pick-up and/or delivery locations”).



	Regarding claims 8 and 18. The combination disclose the method of claim 26, wherein:
	Williams substantially discloses the claimed invention; however, Williams fails to explicitly disclose the “the predecessor rate identifier indicates an external source from which to obtain the shipping charge comprising a published shipping rate value”. However, Stowe teaches:
	The predecessor rate identifier indicates an external source from which to obtain the shipping charge comprising a published shipping rate value (Stowe, Fig. 1, [0043-0044] The enterprise network 104, as shown in FIG. 1, further includes ... profile module 202 ... parameter determining module 206, retrieval module 208, contract module 210, calculating module 212 ... "Also see [0046]; ''the shipping cost rules may be provided by the shipping service provider. The shipping cost rules may specify base charge of the shipping service provider").

	Therefore, it would have been obvious to one of ordinary skill in the shipping charges calculations art at the time of filing to modify Williams to include the predecessor rate identifier indicates an external source from which to obtain the shipping charge comprising a published shipping rate value, as taught by Stowe, where this would be performed in order to offer to the customers a range of choices, or even decide whether to absorb shipping costs.  See Stowe [0013].    

	Regarding claims 9 and 19. The combination disclose the method of claim 8 further comprising:
	Williams substantially discloses the claimed invention; however, Williams fails to explicitly disclose the “receiving the predecessor rate from an external device in response to sending the external device a request for a published rate value, the external device utilizes one or more rules and analyzes data to determine the predecessor rate comprising one or more published rate values”. However, Stowe teaches:
	receiving the predecessor rate from an external device (Stowe, Fig. 1, [0031 ]; "one or more external communication devices 112. ") in response to sending the external device a request for a published rate value, the external device utilizes one or more rules and analyzes data to determine the predecessor rate comprising one or more published rate values (Stowe, Fig. 1, [0043-0044]; 'The enterprise network 104, as shown in FIG. 1, further includes ... profile module 202 ... parameter determining module 206, retrieval module 208, contract module 210, calculating module 212 …").
	Therefore, it would have been obvious to one of ordinary skill in the shipping charges calculations art at the time of filing to modify Williams to include receiving the predecessor rate from an external device in response to sending the external device a request for a published rate value, the external device utilizes one or more rules and analyzes data to determine the predecessor rate comprising one or more published rate values, as taught by Stowe, where this would be performed in order to accurate shipping cost estimates, delivery times, and availability.  See Stowe [0006].    

	Regarding claims 10 and 20. The combination discloses the method of claim 9, 
	Williams substantially discloses the claimed invention; however, Williams fails to explicitly disclose the “wherein prior to receiving the predecessor rate, the method further comprises: determining that no prior determined published rate value was stored in a memory of the communication device; and analyzing the predecessor rate identifier indicating the external source from which to obtain Shipping charge comprising the published shipping rate value”. However, Stowe teaches:
	wherein prior to receiving the predecessor rate (see claims 8 and 9 rejection supra), the method further comprises:
	determining that no prior determined published rate value was stored in a memory of the communication device; and (Stowe, Fig. 3, [0063]; ''FIG. 3 is a flowchart of a method 300 for enabling a shipping service provider to register his profile on the shipper selection system. At step 302, a shipping service provider is enabled to register and create a profile on the shipper selection system … the shipping service provider may be enabled to register by the profile module 202")
analyzing the predecessor rate identifier indicating the external source from which to obtain Shipping charge (Stowe, Fig. 4, [0072]; "retrieved shipping cost rules") comprising the published shipping rate value (Stowe, [0046]; 'The shipping cost rules may specify base charge of the shipping service provider"). See Stowe, [0065]; "At step 306, the shipping service provider is enabled to provide details of shipping cost for his shipping services ... The details of the shipping cost rules provided by the shipping service provider may be saved in the enterprise database 160"). Also, See Stowe, [0046]; 'The shipping cost rules may specify base charge of the shipping service provider").

	Therefore, it would have been obvious to one of ordinary skill in the shipping charges calculations art at the time of filing to modify Williams to include prior to .    
 

Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cannon et al. (US 2009/0150426 A1) for teaching an association between a second row data and first raw data and apply a function relating first data and the second data.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687       

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687